Exhibit 10.1

POINT BLANK SOLUTIONS, INC.

DEFERRED STOCK AWARD AGREEMENT

THIS DEFERRED STOCK AWARD AGREEMENT (“Award Agreement”) is made and entered into
as of [            ] (the “Date of Grant”), by and between Point Blank
Solutions, Inc. (the “Company”), and [            ] (the “Officer”).

SECTION I

BACKGROUND

A. The Board of Directors of the Company (the “Board”) has adopted policies (the
“Policy”) for compensating Executive Officers of the Company.

B. The Board has previously approved the Company’s 2007 Omnibus Equity Incentive
Plan (“Plan”) pursuant to which Deferred Stock Awards (as defined in the Plan)
may be granted to certain eligible persons, which include the Executive
Officers.

C. The Officer is an employee of the Company.

D. The Company desires to grant to the Officer deferred stock award units in
accordance with the Plan.

E. Pursuant to the Plan, the Company and the Officer agree to the terms and
conditions set forth below.

SECTION II

AGREEMENT

1. Grant of Units. The Company grants to the Officer, [    ], [    ] units (the
“Units”), with each Unit representing the right to receive one (1) share of the
Company’s common stock, $0.001 par value per share (“Share”), subject to the
terms, conditions, and adjustments set forth in this Award Agreement.

2. Vesting Date. One hundred percent (100%) of the Units awarded will vest on
the third anniversary of such Date of Grant (the “Vesting Date”), provided the
Officer maintains employment with the Company.

3. Payment.

(a) Award Payable In Shares. Subject to early termination of this Award
Agreement pursuant to Section 4 or 5 below, on the first business day following
the Vesting Date the



--------------------------------------------------------------------------------

Company will transfer to the Officer one Share for each Unit in which the
Officer is vested. Notwithstanding the foregoing, if the Officer separates from
service as an employee of the Company other than in connection with events
described in Section 4 or 5 below, the Officer shall have no further rights or
interest in the Units.

(b) Dividend Equivalents. The amount payable hereunder shall not include any
payment on account of dividend equivalent payments or dividend credit rights.

(c) Voting Rights. The Officer shall have no voting rights with respect to the
Shares represented by the Units awarded hereunder prior to delivery thereof
pursuant to Section 3(a).

4. Death or Becoming Disabled. Notwithstanding anything to the contrary
contained herein, if, prior to the Vesting Date, the Officer dies or becomes
Disabled (defined below), the Officer shall become 100% vested in this award and
the Company shall transfer to the Officer (or to the Officer’s beneficiary, if
the Officer has died) the number of Shares representing the number of Units in
which the Officer is then vested hereunder. Such transfers shall be made as soon
as practicable following such death or becoming Disabled (but not more than 45
days following such death or becoming Disabled.) For this purpose, “Disabled”
shall mean being unable to serve as an employee of the Company by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of at least
twelve (12) months. Any determination of whether the Officer is Disabled shall
be made by a majority of the Board of the Company.

5. Change in Control. Notwithstanding anything to the contrary contained herein
or in the Plan (including, without limitation, Section 8(a)(iv) of the Plan), in
the event (a) a Change in Control (as defined in the Plan) occurs prior to the
Vesting Date and prior to the Officer’s death or becoming Disabled, and
(b) within twenty-four (24) months of such Change in Control, the Officer either
terminates his employment for “Good Reason” or is terminated by the Company
without “Cause” (as such terms are defined the Officer’s employment agreement),
then the Officer shall become 100% vested in this award and the Company shall
transfer to the Officer the number of Shares representing the number of Units
the Officer holds hereunder. Such transfers shall be made on the first business
day following such termination.

6. Securities Law Requirements. The Company shall not be required to issue its
Shares pursuant to this Award Agreement unless and until (a) such Shares have
been duly listed upon each stock exchange on which the Company’s common stock is
then registered, (b) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective, and (c) such issuance is not
prohibited under the rules of the Securities Act of 1933.

7. Non-Transferability. Neither this award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance, except as herein authorized, will be
void and of no effect.

 

2



--------------------------------------------------------------------------------

8. Tax Withholding and Reporting. The Company shall have the right to withhold
from amounts otherwise payable to Officer the minimum withholding taxes as may
be required by law, or to otherwise require Officer to pay such withholding
taxes. The Company shall file all required tax information returns in respect of
payments hereunder.

9. Choice of Law. This Award Agreement will be governed by the laws of the State
of Delaware, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of this Award Agreement to
another jurisdiction.

An authorized representative of the Company has signed this Award Agreement, and
the Officer has signed this Award Agreement to evidence the Officer’s acceptance
of the award on the terms specified in this Award Agreement, all as of the Date
of Grant.

 

POINT BLANK SOLUTIONS, INC. By:  

 

Name:   Larry Ellis Title:   CEO and President OFFICER  

 

  [    ]

 

3